department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uniform issue list erp rat legend taxpayer a irab financial_institution c account d irae financial_institution f state g state h amount dear t i this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date from your authorized representative in which you have requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age ’ represents that she took a distribution of amount from ira b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to her medical_condition which impaired her ability to manage her financial affairs taxpayer a further asserts that amount has not been used for any purpose in october taxpayer a was informed by taxpayer a maintained ira b an individual_retirement_account ira under sec_408 of the code taxpayer a represents that in december of she and her husband moved from state g to state h so that they could live in a senior care facility near their son financial_institution c that a certificate of deposit cd in ira b was about to mature they asked taxpayer a how she would like financial_institution c to handle this event taxpayer a instructed financial_institution c to send her these assets so she could deposit them in a local bank financial_institution f on date taxpayer a deposited a check totaling amount into account d taxpayer a attempted to deposit amount into an ira with financial_institution f and assumed she had taken appropriate steps to accomplish this on date taxpayer a’s son discovered account d was a non-ira account and re-deposited amount in ira e on taxpayer a's behalf taxpayer a represents that she has difficulty remembering and managing the family financial affairs which prevented her from discovering her mistake ina timely manner the ruling_request is supported by a letter from her physician that explains taxpayer a’s medical_condition and the affect of several medications on her memory thinking process and ability to manage her financial affairs including her inability to complete the rollover timely into the proper account based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her medical_condition which impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from is granted a period of days from the issuance of this letter ira b taxpayer a into a rollover ira provided all other requirements ruling to contribute amount of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at - sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
